DETAILED ACTION
This office action is in response to the amendment filed March 17, 2021 in which claims 1-8 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s First Argument:  Objection to the drawings should be withdrawn in view of current amendments to the specification.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.  

Applicant’s Second Argument:  Objection to the specification should be withdrawn in view of current amendments to the specification.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.  

Applicant’s Third Argument:  Rejection of the claims under 35 USC 101 should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.  

Applicant’s Fourth Argument:  Rejection of the claims under 35 USC 112(b) should be withdrawn in view of current amendments to the claims.  
Examiner’s Response:  Applicant’s arguments have been fully considered and they are partially persuasive.  Examiner notes that current amendments to the claims have overcome the basis of rejection cited in the prior office action.  However, the claims are now rejected under 35 USC 112(b) under an updated basis (see rejection under 35 USC 112(b), below).  As such, this office action is a Second Non-Final Office Action.  Because this is a Second Non-Final Office Action rather than a Final Office Action, the period for reply is restarted and Applicant is eligible to file a response to this Office Action.  The rejection is maintained.

Applicant’s Fifth Argument:  Rejection of claims 1-4 under 35 USC 102 over USPN 9,848,660 Castro should be withdrawn because Castro does not teach, suggest, or disclose a waistband that is an elastic waistband.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are moot in view of the current basis of rejection.

Applicant’s Sixth Argument:  Rejection of claim 8 under 35 USC 103 over Castro in view of US Pub No. 2004/0163159 Edwards et al. (Edwards) should be withdrawn because Edwards does not teach, suggest, or disclose either pants or shorts.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Edwards explicitly discloses trousers (i.e. pants) in the specification (see Abstract, para. 0021).  Likewise, although Edwards does not explicitly use the term “shorts” or “short legs” in the specification, Edwards depicts a pair of trousers of a length that exposes distal portions of the legs of the wearer (i.e. shorts) in Fig. 1 (see Fig. 1).  Drawings and pictures can anticipate claims if they clearly show the structure which is claimed (see MPEP 2125 I).  

Claim Objections
Claim 1 is objected to because of the following minor informalities:  Line 3 of claim 1 recites “to wear around a waist.”  However, for further clarity, it is respectfully suggested that this be amended to recite “to be worn around a waist.”
Claim 1 is objected to because of the following minor informalities:  Lines 3-4 of claim 1 include the typographical error “to be wear,” which should be amended to recite “to be worn.”
Claim 1 is objected to because of the following minor informalities:  Line 5 of claim 1 recites “to wear around a hip of the wearer.”  However, for further clarity, it is respectfully suggested that this be amended to recite “to be worn around a hip of the wearer.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the pseudowaist band comprises accoutrements of a conventional waist band of a conventional pair of pants including a fly and a fastener.”  This limitation is indefinite because it is impossible to determine the metes and bounds of the term “conventional,” (i.e. what structure(s) are included / excluded from “conventional” pants).  It is suggested that this rejection may be overcome by amending the claim to recite, for example, “wherein the pseudowaist band comprises a fly and a fastener.”  Likewise, for purposes of examination, claim 1 will be interpreted as reciting “wherein the pseudowaist band comprises a fly and a fastener.”
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected, insofar as definite and as best understood by the Examiner, under 35 U.S.C. 103 as being unpatentable over USPN 9,848,660 Castro in view of USPN 6,922,849 Fedrick.
Regarding claim 1, Castro discloses pair of low-waisted, sagging pants (100), comprising:  a fabric pants (col. 3, line 65 – col. 4, line 8) comprising a waist band (104) that is configured to be worn around a waist, a butt section that is configured to be worn over at least a portion of the buttock area of a wearer (see Fig. 4), and 
a pseudowaist band (102) that is configured to be worn around a hip of the wearer; 
112) interposed between the waist band and pseudowaist band that is configured for the hip of the wearer (see Fig. 1); 
wherein the pseudowaist band comprises a fly and a fastener (see Fig. 1; col. 3, lines 20-48).
Castro does not expressly disclose a waistband that is an elastic waistband.
However, Fedrick teaches a pair of pants similar to those disclosed by Castro but comprising a waistband that is an elastic waistband (see Figs. 1-2; col. 1, lines 10-13).
Castro and Fedrick teach analogous inventions in the field of pants.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waistband of Castro to be an elastic waistband as taught by Fedrick because Fedrick teaches that this configuration is known in the art and allows the wearer to appear to be sporting conventional trousers that are positioned and secured below a conventional undergarment waistband (col. 1, lines 44-52).  It additionally would have been obvious to one of ordinary skill that an elastic waistband would provide comfort for the wearer.

Regarding claim 2, the modified invention of Castro (i.e. Castro in view of Fedrick, as detailed above) further teaches a pair of pants wherein the fabric comprises denim (col. 3, line 65 – col. 4, line 8 of Castro).

Regarding claim 3, the modified invention of Castro (i.e. Castro in view of Fedrick, as detailed above) further teaches a pair of pants wherein the garment extension comprises leather, a simulated leather fabric, or a contrasting-colored denim col. 3, line 65 – col. 4, line 8 of Castro; inasmuch as claimed, denim is considered a “durable fabric”).

Regarding claim 4, the modified invention of Castro (i.e. Castro in view of Fedrick, as detailed above) further teaches a pair of pants further comprising belt loops (108 of Castro) on the waist band and the pseudowaist band (see Fig. 1 of Castro).

Regarding claim 5, Castro discloses a pair of pants further comprising a belt (110) worn through the belt loops of the pseudowaist band (see Fig. 1).
Castro does not expressly disclose a pair of pants comprising a belt worn through the belt loops on the waist band.
However, Fedrick teaches a pair of pants similar to those disclosed by Castro but further comprising a belt (12) worn through belt loops (7) on the waist band (see Fig. 1).
Castro and Fedrick teach analogous inventions in the field of pants.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the pair of pants to include a belt through the belt loops on the waist band as taught by Fedrick because Fedrick teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that a belt through the belt loops on the waist band would provide additional security from the pants descending during wear.

Regarding claim 6, the modified invention of Castro (i.e. Castro in view of Fedrick, as detailed above) further teaches a pair of pants wherein the elastic waist see Figs. 1-2 of Fedrick; col. 1, lines 10-13 of Fedrick).

Regarding claim 7, Castro is silent as to whether the pair of pants disclosed comprise long legs.
However, Fedrick teaches a pair of pants similar to those disclosed by Castro but comprising long legs (see Fig. 1).
Castro and Fedrick teach analogous inventions in the field of pants.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the pair of pants to have long legs as taught by Fedrick because Fedrick teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that long pants are desirable for wear in cool or cold conditions.

Claim 8 is rejected, insofar as definite and as best understood by the Examiner, under 35 U.S.C. 103 as being unpatentable over Castro in view of Fedrick (as applied to claim 1, above) and in further view of US Pub No. 2004/0163159 Edwards et al. (Edwards).
Regarding claim 8, the modified invention of Castro (i.e. Castro in view of Fedrick, as detailed above) is silent as to whether the pair of pants disclosed has short legs.
However, Edwards teaches a pair of pants similar to those disclosed by Castro and Fedrick but having short legs (see Fig. 1).
Castro, Fedrick, and Edwards teach analogous inventions in the field of pants.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the pair of pants to have short legs as taught by Edwards because Edwards teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that pants with short legs are desirable for wear in warm or hot conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they provide examples of garments that are configured to provide the appearance of sagging pants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732